WHATLEY, Judge.
Johnson appeals the trial court’s denial of her motion to suppress and the imposition of a fine for the Hillsborough County Court Improvement Fund. We affirm the denial of her motion to suppress without discussion, and we strike the fine.
The trial court imposed a $15.00 fine for the Hillsborough County Court Improvement Fund as a condition of Johnson’s probation. *1112In Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995), this court found that such fine is not authorized under any statute as a cost or a fine. Consequently, we strike this fine. See Brown v. State, 20 Fla. L. Weekly D2397, — So.2d -(Fla. 2d DCA Oct. 25, 1995).
Accordingly, we affirm the judgment and sentence, and we strike the above mentioned fine.
SCHOONOVER, A.C.J., and FRANK, J., concur.